Citation Nr: 1236781	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  09-20 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from April 1964 to April 1966.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Roanoke, Virginia RO.  In August 2012, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2011).

In a July 2012 statement, the Veteran's representative requested that the Veteran's updated VA treatment records be obtained before a final decision is made.  A review of the claims file (as well as Virtual VA) indicates that the most recent VA treatment records in evidence are from April 2012.  The Veteran's testimony at the August 2012 Travel Board hearing that he seeks mental health treatment every two to three months suggest that there are outstanding treatment records.  Updated records of any VA treatment the Veteran may have received for PTSD are highly pertinent to this claim, are constructively of record, and must be secured.

On the most recent [November 2011] VA examination, the Veteran reported that he continues to see a VA psychiatrist and is treated with imipramine and Xanax, and the examiner noted that recent treatment records indicated the medications were helping.  The Veteran reported PTSD symptoms of nightmares, vigilance, and startle response, and he reported having a couple of friends who visit him at times to watch football or racing or go fishing or out to eat.  In the July 2012 statement, the Veteran's representative stated that a number of recent personal losses had reactivated the Veteran's memory of incidents relating to his military service, and the Veteran had indicated that these events had aggravated his condition and made him more depressed; the representative stated that the Veteran's only social life is when his family stops by to check on him, and outside of his counselor the Veteran does not communicate with many people at all.  At the Travel Board hearing, the Veteran testified that he experiences symptoms of sleepwalking, night sweats, insomnia, nightmares, and fighting in his sleep, as well as a constant nervousness when awake; he reported going fishing once in a while with his girlfriend or his sons or going out to eat with his girlfriend.  He reported taking medications for PTSD that make him feel tired and lacking energy to do anything but stay around the house most of the time.  Because the Veteran is competent to observe a worsening of symptoms, a contemporaneous examination is necessary to assess the current severity of the disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for the record copies of the complete updated (since April 2012) clinical records of any treatment the Veteran has received for PTSD from the Salem VAMC to include the Danville community-based outpatient clinic (CBOC).

2.  The RO should also arrange for the Veteran to be examined by a psychologist or psychiatrist to assess the current severity of his service-connected PTSD.  The Veteran's claims file (including this remand) must be reviewed by the examiner in connection with the examination, and the examiner must also be provided a copy of the criteria for rating mental disorders.  Findings reported must include notation of the presence or absence of each symptom noted in the criteria for ratings above 50 percent.  The examiner should also comment on the expected impact of the symptoms found on the Veteran's everyday social and occupational functions, and must explain the rationale for all opinions offered.

3.  The RO should then re-adjudicate the claim on appeal.  If it remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


